Citation Nr: 0505455	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of sight in the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran requested a Travel Board 
hearing in his March 2003 substantive appeal.  However, 
notations in the claims folder indicate that he subsequently 
withdrew that request.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of loss of vision of the left eye, 
or any chronic left eye disorder, in service or for many 
years thereafter, and no competent and probative evidence of 
a nexus between the current left eye vision loss and the 
veteran's period of active service.


CONCLUSION OF LAW

Service connection for loss of sight in the left eye is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in October 2001, June 2002, and 
June 2003, the RO advised the veteran of the evidence needed 
to substantiate his claim.  The June 2003 letter specifically 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the February 2003 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

It has been held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
provided its initial VCAA notice in October 2001, before the 
April 2002 adverse rating decision, such that there is no 
conflict with Pelegrini.  Although the RO later supplemented 
that letter with VCAA letters issued in June 2002 and June 
2003, there is no allegation or showing that this action 
resulted in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Pelegrini case also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 
38 C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21. 

In this case, although none of the VCAA notice letters to the 
veteran specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records.  It attempted to secure the 
veteran's service medical records and received the report of 
his separation physical.  An April 2002 response from the 
National Personnel Records Center indicated that the 
requested records were unavailable, presumed destroyed in the 
fire at that facility, and that no other information, i.e., 
service medical records or records from the Surgeon General 
Office, was available.  The Board acknowledges that VA has a 
heightened duty to assist and to search for alternate medical 
records when service medical records are presumed destroyed.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, it 
is unaware of any additional development the RO may have 
undertaken in this regard.  The veteran identified several 
private medical providers, but provided authorization to 
obtain records from only three, Drs. Seig and Seelman and 
University of Alabama Hospital.  The RO sent requests for 
records to each provider in August 2002 and received 
responses to each request.  The Board notes that the veteran 
has identified relevant treatment from a Dr. Parham, although 
he initially reported that the doctor was retired, and then 
that he was deceased.  The veteran has not supplied an 
authorization or any information that might allow the RO to 
attempt to retrieve any records that may still be available 
from Dr. Parham.  Although the RO has not obtained a medical 
examination or opinion, the Board finds, as discussed in 
detail below, that the duty to obtain such evidence has not 
been triggered.  38 U.S.C.A. 
§ 5103A(d).  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that in 1945 while 
stationed in Germany he injured his left eye when it was 
burned by acid, causing blindness.  In an October 2001 
statement, the veteran indicated that he underwent cataract 
surgery in 1985 by a Dr. Parham.  Although the doctor removed 
the cataract in the right eye, he told the veteran that he 
did not need to remove the cataract in the left eye because 
he was blind in that eye.  In addition, the veteran related 
that when he was treated in service, the "doctors implied 
that I would be blind for (sic) the acid."  In July 2002, 
the veteran added that the care he received in service 
consisted of rinsing the eye, which was all that was 
available.  

As discussed above, the veteran's complete service medical 
records are not available and presumed destroyed, although 
the RO was able to secure the report of the veteran's 
physical examination at separation in October 1946.  That 
examination report stated that there were no eye 
abnormalities and that uncorrected vision in each eye was 
20/20.  It was noted that the veteran had no history of 
illnesses, injuries, operations, or hospitalizations and that 
he had no physical complaints.  The veteran denied having any 
wound, injury, or disease that was disabling.  

In addition, the record shows that the veteran had a VA 
hospitalization for unrelated problems in August 1950.  
Examination of the eyes, ears, nose, and throat (EENT) at 
that time was negative.  

Records from the University of Alabama Hospital dated in 
September 1993 included no mention of left eye blindness in 
past medical history.  Findings on examination of the head, 
eyes, ears, nose, and throat (HEENT) consisted of intact 
extraocular muscles, pupils equal, round, and reactive to 
light and accommodation.  There was no report or finding of 
lost visual acuity in the left eye.  Dr. Seig's response to 
the RO's request for records stated that the veteran's chart 
had been destroyed.  Records from Dr. Seelman disclosed no 
mention or reference to left eye blindness.  

The RO obtained the veteran's VA medical records.  A history 
and physical were conducted in September 2000.  The veteran 
related no history of left eye blindness or associated injury 
in service.  On examination, extraocular muscles were intact 
and the pupils were equal, round, and reactive to light.  
There was no report or finding of blindness.  The findings 
were the same on examination in April 2001.  The remainder of 
the records dated through August 2003 were negative for any 
reference to left eye visual defect. 

The veteran submitted a December 2002 statement from a Dr. 
Zorbis, who examined the veteran that month.  He stated that 
the veteran had a blind left eye with no light perception.  
He added that the "blind left eye is due to a previous 
history followed by acid injury and he is not curable."           

Considering this record, the Board finds that the 
preponderance of the evidence is against service connection 
for loss of sight in the left eye.  38 U.S.C.A. § 5107(b).  
See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).  Although 
most service medical records are unavailable, the report of 
the veteran's separation physical examination is of record, 
and that report is negative for any report or finding 
concerning the left eye.  Thus, there is no evidence to 
suggest any chronic left eye disorder in service.  In 
addition, post-service medical evidence is negative for left 
eye disorder for many years after the veteran's discharge.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

In fact, there is no medical evidence of left eye pathology 
or its relationship to the veteran's period of service until 
the December 2002 statement from Dr. Zorbis.  The Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board does not question the credibility of the diagnosis of 
left eye blindness.  However, the balance of the statement 
that purports to relate the blindness to an acid injury lacks 
probative value.  First, on its face, the opinion does not 
relate the injury to any incident of the veteran's military 
service.  Moreover, there is no basis for concluding that the 
opinion is based on anything other than the history provided 
by the veteran.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).  As discussed previously, the facts alleged 
by the veteran are not otherwise supported by the evidence of 
record.  Because the opinion from Dr. Zorbis lacks any real 
probative value, the Board finds it insufficient to trigger 
any duty on the part of VA to secure an additional medical 
opinion as to the nature and etiology of the veteran's left 
eye blindness.  38 U.S.C.A. § 5103A(d).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).  

In summary, the Board finds no evidence of loss of vision of 
the left eye, or any chronic left eye disorder, in service or 
for many years thereafter, and no competent and probative 
evidence of a nexus between the current left eye vision loss 
and service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for loss of vision in the left eye.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for loss of sight in the left eye is 
denied.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


